RYMER, Circuit Judge,
dissenting:
I would deny the petition for review because Gyumushyan’s testimony established only one “individual! ] whose corruption was aberrational,” not whistleblowing “directed toward a governing institution.” Grava v. INS, 205 F.3d 1177, 1181 (9th Cir.2000); of. Mamouzian v. Ashcroft, 390 F.3d 1129, 1135 (9th Cir.2004) (granting petition for review where petitioner’s “acts of protest were directed toward the policies and practices of the governing party, and not against ‘aberrational’ corrupt practices of a single individual”).